Citation Nr: 1410931	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss, to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S. M.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Houston, Texas.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  

The issue of service connection for otitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The last VA audiology examination through QTC Medical Services (QTC) was in February 2012, during which the Veteran reported the functional impact of his hearing loss requires him to ask people to repeat to understand.  

In the Veteran's June 2012 notice of disagreement he reported being prescribed and that he used hearing aids.  A July 2011 VA outpatient audiology consultation report from VA Corpus Christi documents that the Veteran reported difficulty hearing female and soft voices, but at that time he denied prior hearing aid use.  Clinical findings revealed mild sloping to severe sensorineural hearing loss with noise exposure, and word recognition was good in the right ear and excellent in the left ear.  He was ordered custom hearing aids and received them the following month.  

Most recently, the appellant testified at the February 2013 Board hearing that he still had difficulty hearing, even with the hearing aids.  He also reported difficulty hearing at work from which he retired three years prior, and he stated that his hearing had worsened since the February 2012 VA QTC examination.

Because VA undertook to provide a VA examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is evidence of record since the February 2012 VA QTC audiology examination that suggests a worsening of hearing loss since the last examination, so an additional examination is deemed necessary to ascertain the nature and severity of the Veteran's bilateral hearing loss.  VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  It is also noted that the February 2012 VA examiner noted that the claims folder was not available for consideration.  

Finally, the Veteran testified at the February 2013 Board hearing that he had a hearing test every year at work.  Review of the evidentiary record does not reveal such testing results.  Since VA has notice of outstanding records that are potentially relevant to this claim on appeal, there is a duty to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify the place of employment at which he underwent yearly hearing tests, as referenced at the February 2013 Board hearing.  Obtain any necessary authorization from the Veteran to obtain all pertinent medical records from any identified employer.  All efforts to obtain such records should be fully documented, and a negative response must be provided if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and current severity of his bilateral hearing loss.  The examiner must be afforded access to the Veteran's claims file, his Virtual VA file, any VBMS file, as well as a copy of this remand.  The examiner should indicate that all records were reviewed in connection with the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished. 

(a) Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of the Maryland CNC (controlled speech discrimination) test and pure tone audiometry test. 

(b) The examiner must fully describe any functional effects caused by the Veteran's bilateral hearing loss disability in the final examination report. 

A rationale for any opinion expressed must be provided.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.

3.  Thereafter, the issue on appeal should be readjudicated, to include consideration of the appellant's entitlement to an increased rating on an extra-schedular basis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


